United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carthage, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 12-1803
Issued: February 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2012 appellant filed a timely appeal from an August 16, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) suspending her compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to submit an EN1032 form when requested.
FACTUAL HISTORY
On March 1, 2012 appellant, then a 35-year-old rural carrier, filed a traumatic injury
claim after her vehicle was struck from behind while delivering mail. She stopped work the

1

5 U.S.C. §§ 8101-8193.

same day and did not return. OWCP accepted the claim for a neck sprain and appellant received
wage-loss compensation and medical benefits.
By letter dated July 2, 2012, OWCP asked appellant to complete a Form EN1032 within
30 days to provide information regarding any earnings over the reporting period. It was sent to
her address of record. Appellant was advised that her benefits would be suspended pursuant to
20 C.F.R. § 10.528 if a completed EN/CA-1032 form was not received by OWCP within 30
days. No response was received.
By decision dated August 16, 2012, OWCP suspended appellant’s wage-loss benefits
effective August 26, 2012 finding that she did not submit a complete Form EN/CA-1032, as
requested. It informed her that, when she completed the EN/CA-1032 form, her compensation
would be restored retroactively from the date of suspension.2
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.5
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.6
ANALYSIS
OWCP requested that appellant submit an EN1032 form with respect to any employment
activity performed during the prior 15 months. It requested the information by letter dated
July 2, 2012. OWCP advised her to submit the form within 30 days or her compensation could
be suspended. The record establishes that appellant did not respond prior to OWCP’s August 16,

2

The Board notes that appellant submitted a completed Form EN1032 with her appeal. The Board may only
review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003). This decision does not
preclude appellant from submitting this evidence to OWCP.
3

5 U.S.C. § 8106(c).

4

20 C.F.R. § 10.528.

5

See Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53 ECAB 305 (2002).

6

Supra note 3.

2

2012 decision. As noted, a recipient of compensation is required to submit a report as to
earnings or self-employment as required by OWCP.7
Based on the evidence of record, OWCP properly suspended appellant’s compensation
effective August 26, 2012 pursuant to 20 C.F.R. § 10.528.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on her failure to timely submit a completed EN1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the August 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See Robert A. Robbins, Docket No. 05-728 (issued July 15, 2005).

3

